These actions were brought originally in the Cuyahoga Common Pleas by Fred Kohler, sheriff and the State ex rel Kohler, sheriff, against Homer G. Powell and other judges of the Cuyahoga Common Pleas Court for a writ of prohibition against the enforcement of certain rules and regulations for the feeding and care of the prisoners in the county jail.
It appears that the Judges had prepared the rules and regulations concerning the feeding and care of prisoners in the county jail and it is to restrain the Judges from enforcing these rules that these actions were brought.
The Court of Appeals sustained a demurrer to the petition.
Kohler on motion to certify, in the Supreme Court, contends: that the Common Pleas Judges have no jurisdiction or lawful authority to create and enforce rules for the care of prisoners in the county jail.